OMB APPROVAL OMB Number: 3235-0359 Expires: March 31, 2012 Estimated average burden hours per response 1.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-17f-1 Certificate of Accounting of Securities and Similar Investments of a Management Investment Company in the Custody of Members of National Securities Exchanges Pursuant to Rule 17f-1 [17 CFR 270.17f-1] 1. Investment Company Act File Number: Date examination completed: 811-1920 August 31, 2010 2. State identification Number: AL AK AZ AR CA CO CT DE DC FL GA HI ID IL IN IA KS KY LA ME MD MA MI MN MS MO MT NE NV NH NJ NM NY 108960 NC ND OH OK OR PA RI SC SD TN TX UT VT VA WA WV WI WY PUERTO RICO Other (specify): 3. Exact name of investment company as specified in registration statement: Stralem Fund 4. Address of principal executive office (number, street, city, state, zip code): 645 Madison Avenue, New York, NY 10022 STRALEM EQUITY FUND 645 Madison Avenue, New York, NY 10022-1010 TELEPHONE: (212) 888-8123 FAX: (212) 888-8152 Management Statement Regarding Compliance with Certain Provisions of the Investment Company Act of 1940 We, as members of management of Stralem Equity Fund (the “Fund”), are responsible for complying with the requirements of subsection (b) of Rule 17f-1 “Custody of Securities with Members of National Securities Exchanges” of the Investment Company Act of 1940.We are also responsible for establishing and maintaining effective internal controls over compliance with those requirements.We have performed an evaluation of the Fund’s compliance with the requirements of subsection (b)(1) and (b)(6) of Rule 17f-1 as ofAugust 31, 2010 and from April 30, 2010 (the date of our last examination) through August 31, 2010. Based on this evaluation, we assert that the Fund was in compliance with the requirements of subsections (b)(1) and (b)(6) of Rule 17f-1 of the Investment Company Act of 1940 as of August 31, 2010 and from April 30, 2010 through August 31, 2010 with respect to securities reflected in the investment account of the Fund. Stralem Equity Fund By /s/ Philippe E. Baumann Philippe E. Baumann, Chairman of the Board REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees Stralem Equity Fund We have examined management's assertion, included in the accompanying Management Statement Regarding Compliance With Certain Provisions of the Investment Company Act of 1940, that Stralem Equity Fund (the "Fund") complied with the requirements of Subsections(b)(1) and (b)(6) of Rule17f-1 under the Investment Company Act of 1940 (the "Act") as of August31, 2010.Management is responsible for the Fund's compliance with those requirements.Our responsibility is to express an opinion on management's assertion about the Fund's compliance based on our examination. Our examination was conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States) and, accordingly, included examining, on a test basis, evidence about the Fund's compliance with those requirements and performing such other procedures as we considered necessary in the circumstances.Included among our procedures were the following tests performed as of August31, 2010, and with respect to agreement of security purchases and sales, for the period from April30, 2010 (the date of our last examination) through August31, 2010: · Confirmation of all security positions located with the Custodian, Pershing LLC, without prior notice to management. · Reconciliation of all such securities to the books and records of the Fund and the Custodian. · Agreement of five security purchases and five security sales since April30, 2010 (our last report) from the books and records of the Fund to the Custodian statements. We believe that our examination provides a reasonable basis for our opinion.Our examination does not provide a legal determination on the Fund's compliance with specified requirements. In our opinion, management's assertion that the Fund complied with the requirements of Subsections(b)(1) and (b)(6) of Rule17f-1 of the Act as of August31, 2010, with respect to securities reflected in the investment account of the Fund, is fairly stated in all material respects. This report is intended solely for the information and use of management and Trustees of the Fund and the Securities and Exchange Commission and is not intended to be and should not be used by anyone other than these specified parties. \s\ EISNERAMPER LLP New York, New York October8, 2010
